DETAILED ACTION
Status of Claims
In response to applicant’s amendment filed 8/30/2021, claims 1-20 are pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0247412) in view of Daniel (US 2009/0220929) and McKim et al. (US 2009/0292514). 

Regarding claims 1, 4, and 8-9, Chen discloses a flight simulation system, comprising a user interface wherein the user requests a training scenario regarding an FMS. See paragraph 0037.

Chen discloses a database for performance and condition data that is used to generate the training scenario. See paragraphs 0046-0047. 

rd party weather information and terrain information (terrain as per claim 4, weather conditions and forecasts as per claims 8-9). However, this is established with regard to simulation systems, as is disclosed by Daniel in paragraph 0039. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Chen system, in order to increase the realism of the simulation.  

Chen discloses simulation of equipment in paragraph 0041, but does not explicitly disclose wherein the systems utilize the same algorithms as the actual equipment. However, this concept is established with regard to simulation systems, as is disclosed by the training system of McKim in paragraph 0044. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Chen system, in order to provide a realistic simulation. 

Chen discloses wherein the system is used for training in paragraph 0038. Note that this training scenario could comprise updated information about an FMS. This is not precluded, and it would simply be a function of the data used for the simulation, for example the data for the simulation as chosen in paragraph 0046. 


Regarding claims 2-3, 5-7, 10, 17-18, Chen discloses an engine database, a NAV database, an aircraft performance database, configuration database, and airport conditions. See paragraphs 0046-0047.

Regarding claim 6, Chen does not disclose wherein the simulation can use persona information. However, this is established with regard to training systems, as is disclosed by Daniel in paragraph 0080. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Chen system, in order to allow for versatile training scenarios. 

Regarding claims 11-15, Chen discloses wherein the simulation can be via a wireless connection (paragraph 0106), and on a computer, laptop, smart phone, or mobile tablet (paragraph 0037). 

Regarding claim 16, see the rejections of claims 1 and 15. 

Regarding claim 19, see the rejection of claims 4, 8-9, and 16-18. 

Regarding claim 20, see the rejection of claims 11-15. 

Arguments/Remarks
Applicant’s arguments and remarks dated 8/30/2021 have been fully considered. They are not persuasive. Applicant argues that the Chen system is not for pilot familiarization training. However, the system of Chen is unambiguously for training as described in paragraphs 0037-0038. There is no reason this would not include pilot familiarization training. Applicant also argues with respect to all claims that the system is not for updated FMS. However, the system of Chen is for simulating FMS scenarios, and there is simply no reason this would not pertain to updated aspects, for example, updates through the Jeppeson Aviation system as described in paragraph 0046. Applicant argues that the system of Chen is not for pilot training, but rather for performance optimization. However, the performance optimization referred to by applicant in paragraph 0047 is actually referring to performance optimization of a flight in a simulated scenario. It is not a performance optimization simulation, rather it is a flight simulation that simulates FMS optimization of a simulated flight. 

For the above reasons, applicant’s arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.